I N    T H E         C O U R T O F A P P E A L S
                                                                    A T K N O X V I L L E                                                        FILED
                                                                                                                                                 June 2, 1999

                                                                                                                                          Cecil Crowson, Jr.
                                                                                                                                         Appellate C ourt
                                                                                                                                             Clerk

J A N E T     G .     S E A L S                                                   )         J E F F E R S O N C O U N T Y
                                                                                  )         0 3 A 0 1 - 9 8 0 8 - C V - 0 0 2 6 9
P. l a i n t i f f - A p p e l l a n t                                 )
                                                                                  )
                                                                                  )
            v .                                                                   )         H O N . R E X           H E N R Y     O G L E ,
                                                                                  )         J U D G E
                                                                                  )
J E F F E R S O N       C I T Y , T E N N E S S E E a n d                         )
J E F F E R S O N       C O U N T Y , T E N N E S S E E                           )
                                                                                  )
            D e f e n d a n t s - A p p e l l e e s                               )         A F F I R M E D         A N D    R E M A N D E D




C L Y D E     A .     D U N N     O F   N E W P O R T       F O R         A P P E L L A N T

J E F F R E Y L . J O N E S a n d S T E V E N D O U G L A S D R I N N O N O F D A N D R I D G E                                                     a n d
T E R R Y D . T U C K E R O F J E F F E R S O N C I T Y F O R A P P E L L E E S




                                                                O     P     I     N     I     O     N




                                                                                                                            Goddard, P.J.



                        T h e     i s s u e     p r e s e n t e d           b y       t h i s       a p p e a l       i s    w h e t h e r        a n

a m e n d m e n t       t o     T . C . A .     5 0 - 1 - 3 0 4           ( c o m m o n l y             k n o w n     a s    t h e     W h i s t l e

B l o w e r       S t a t u t e ) ,     w h i c h      b r o u g h t            e m p l o y e e s           o f     t h e    S t a t e     o f

T e n n e s s e e       w i t h i n     i t s     p u r v i e w ,           s h o u l d           b e     g i v e n     r e t r o s p e c t i v e

e f f e c t .



                        T h e     T r i a l     J u d g e       h e l d         t h a t       i t       s h o u l d     n o t ,      r e s u l t i n g      i n

t h i s     a p p e a l .
                              P l a i n t i f f               J a n e t       G .       S e a l s           w a s           f o r m e r l y               a n       e m p l o y e e       o f

J e f f e r s o n             M e m o r i a l               h o s p i t a l ,           w h i c h           i s         o p e r a t e d               a s       a     j o i n t

e n t e r p r i s e               b y       J e f f e r s o n             C i t y       a n d       J e f f e r s o n                     C o u n t y .               S e c t i o n       4     o f

t h e   c o m p l a i n t                   a c c u r a t e l y             s t a t e s         t h e           f a c t s               n e c e s s a r y             f o r

d i s p o s i t i o n               o f         t h i s       a p p e a l :



                              4 .               P l   a i n t i f     f   w   a   s e     m p l o       y e d         b y         H o     s p i   t   a
                                                                                                                                                      l a s             a
          p   h   a   r   m   a c i     s   t     i   n t h e         H o s   p   i t a   l ’ s         p h a       r m a       c y .         D   u   r
                                                                                                                                                      i n g           t h e
          e   a   r   l   y     p a     r   t     o   f 1 9 9 7       ,   p   l   a i n   t i f f         o b       s e r       v e d       c e   r   t
                                                                                                                                                      a i n
          a   c   t   i   v   i t i     e   s     a   n d p r o       c e d   u   r e s     r e g       a r d       i n g         t h     e H     o   s
                                                                                                                                                      p i t a         l ’   s
          d   i   s   p   e   n s i     n   g     t   o p a t i       e n t   s     o f     o u t         o f         d a       t e       d r u   g   s a n d           t   h e
          b   o   r   r   o   w i n     g       b y     t h e H       o s p   i   t a l     o f         s c h       e d u       l e d       I I       d
                                                                                                                                                      r u g s           a   n d
          o   t   h   e   r     i r     r   e   g u   l a r a c       t i v   i   t i e   s w h         i c h         w e       r e       i n     v o l a t
                                                                                                                                                      i               i o   n o f
          F   e   d   e   r   a l       R   e   g u   l a t i o n     s   a   n   d i     n v i         o l a       t i o       n o       f T     e n e s s
                                                                                                                                                      n               e e
          S   t   a   t   u   t e s     .         P   l a i n t i     f f     i   m m e   d i a t       e l y         r e       p o r     t e d       t
                                                                                                                                                      h e
          v   i   o   l   a   t i o     n   s     t   o t h e         H o s   p   i t a   l ’ s         R i s       k M         a n a     g e m   e t O f
                                                                                                                                                      n               f   i c e r ,
          w   h   i   c   h     p e     r   s   o n     d i r e c     t e d       t h e     p l a       i n t       i f f         t o       r e   d c e h
                                                                                                                                                      u               e   r
          o   b   s   e   r   v a t     i   o   n s     o f t h       e   i   r   r e g   u l a r       i t i       e s         i n       w r i   t n g t
                                                                                                                                                      i               o     t h e
          C   h   i   e   f     A d     m   i   n i   s t r a t o     r   o   f     t h   e H o         s p i       t a l       .         T h e       H
                                                                                                                                                      o s p i         t   a l
          A   d   m   i   n   i s t     r   a   t o   r t h e n         c o   n   f r o   n t e d         t h       e H         o s p     i t a   l s C h
                                                                                                                                                      ’               i   e f
          P   h   a   r   m   a c i     s   t     a   b o u t t       h e     a   l l e   g a t i       o n s         c o       n t a     i n e   d i n
          p   l   a   i   n   t i f     f   ’   s     r e p o r t     .       T   w o     d a y s         l a       t e r       , t       h e     C h i e f
          P   h   a   r   m   a c i     s   t     f   i r e d p       l a i   n   t i f   f f o         r r         e p o       r t i     n g     t h e l a           w
          v   i   o   l   a   t i o     n   s     t   o t h e         A d m   i   n i s   t r a t       o r .



                              T . C . A .             5 0 - 1 - 3 0 4         w a s       a m e n d e d                 b y         a     P u b l i c           A c t ,       w h i c h

b e c a m e       e f f e c t i v e                   o n     J u n e       1 3 ,       1 9 9 7 ,           a s         f o l l o w s :



                              ( g )         A s       u s e d     i n       t h i s       s e c t i o n :

                              (   1 )       “   E   m p l   o y e e   ” i     n c   l   u d e s         a   n       e   m   p   l   o y e   e o f t             h e       s t a t e ,
          o r a n             y     m   u   n   i   c i p   a l i t   y ,     c o   u   n t y ,         d   e   p   a   r   t   m   e n t   , b o a r           d ,
          c o m m i           s   s i   o   n   ,     a g   e n c y   , i     n s   t   r u m e     n   t   a   l   i   t   y   ,     p o   l i t i c a         l
          s u b d i           v   i s   i   o   n     o r     a n y     o t   h e   r     e n t     i   t   y       t   h   e   r   e o f   ; a n d
                              (   2 )       “   E   m p l   o y e r   ” i     n c   l   u d e s         a   l   s   o       t   h   e s     t a t e ,           o r a n y
          m u n i c           i   p a   l   i   t   y ,     c o u n   t y ,     d   e   p a r t     m   e   n   t   ,       b   o   a r d   , c o m m           i s s i o n ,
          a g e n c           y   ,     i   n   s   t r u   m e n t   a l i   t y   ,     p o l     i   t   i   c   a   l       s   u b d   i v i s i o         n o r a n y
          o t h e r               e n   t   i   t   y t     h e r e   o f .




                                                                                                2
                                P r i o r         t o     a d o p t i o n           o f         t h e       a m e n d m e n t ,             o u r       a p p e l l a t e

c o u r t s         h a d           h e l d       t h a t       t h e     T e n n e s s e e                 G o v e r n m e n t a l               T o r t         L i a b i l i t y

A c t     d i d         n o t           r e m o v e       t h e     i m m u n i t y                 o f     g o v e r n m e n t a l               e n t i t i e s           a s     t o

c e r t a i n           c l a i m s .               J a c o x       v .       M e m p h i s               C i t y     B o a r d           o f     E d u c a t i o n ,             6 0 4

S . W . 2 d         8 7 2           ( T e n n . A p p . 1 9 8 0 )               ( l i b e l               a n d     s l a n d e r ) ;             M o n t g o m e r y             v .

M a y o r       o f         C i t y         o f     C o v i n g t o n ,             7 7 8           S . W . 2 d       4 4 4         ( T e n n . A p p . 1 9 8 8 )

( r e t a l i a t o r y                   o r     w r o n g f u l         d i s c h a r g e ) ;                   W i l l i a m s           v .       W i l l i a m s o n

C o u n t y         B o a r d             o f     E d u c a t i o n ,           8 9 0           S . W . 2 d         7 8 8         ( T e n n . A p p . 1 9 9 4 )

( r e t a l i a t o r y                   d i s c h a r g e ) .



                                M o r e o v e r ,           a     D i s t r i c t               C o u r t         c a s e ,         K e t r o n         v .       C h a t t a n o o g a -

H a m i l t o n             C o u n t y           H o s p . ,       9 1 9       F . S u p p .               2 8 0     ( E . D . T e n n .               1 9 9 6 ) ,         w h i c h

i s ,     o f       c o u r s e ,               p e r s u a s i v e           a u t h o r i t y ,                 f i n d s         a     g o v e r n m e n t           e n t i t y

i m m u n e         i n         a       c a s e     a l l e g i n g           v i o l a t i o n               o f     T . C . A .           5 0 - 1 - 3 0 4 .



                                A d d i t i o n a l l y ,               a s     t o         T . C . A .           5 0 - 1 - 3 0 4           a s       o r i g i n a l l y

p a s s e d ,           w e         p o i n t       o u t       t h a t       a s       a       g e n e r a l         r u l e           s t a t u t e s           d o   n o t       a p p l y

t o     t h e       S t a t e             o r     i t s     p o l i t i c a l               s u b d i v i s i o n s                 u n l e s s         s p e c i f i c a l l y

m a n d a t e d .



                                I n       K e e b l e       v .     C i t y         o f         A l c o a ,         2 0 4         T e n n .       2 8 6 ,         2 8 9 ,     3 1 9

S . W . 2 d         2 4 9 ,             2 5 0     ( 1 9 5 8 ) ,         t h e       C o u r t             s t a t e d         t h e       r u l e       t h u s l y :



                                T   e n n e     s s e   e h a     s l     o n g         b   e   e n       c o m m   i t   t   e d t       o     t h   e r     u l   e   t h a t
            a       s   t   a   t   e , o       r p     o l i t   i c a   l s       u   b   d   i v i     s i o n     t   h   e r e o     f ,     i   s n     o t
            s   u   b   j   e   c   t   t o       a     s t a t   u t e     u n     l   e   s   s   s     p e c i   f i   c   a l l y       m   e n   t i o   n e   d
            t   h   e   r   e   i   n   o r       u n   l e s s     a p   p l i     c   a   t   i o n       t h e   r e   t   o   i s       n   e c   e s s   a r   i l y
            i   m   p   l   i   e   d .         T h e     l a t   e s t     e x     p   r   e   s s i     o n o     f     t   h i s       r u   l e     i s     i   n
            D   a   v   i   d   s   o n C       o u n   t y v     . H     a r m     o   n   ,     2 0     0 T e     n n   .     5 7 5     ,     5 8   2 ,     2 9   2
            S   .   W   .   2   d     7 7 7     , 7     8 0 ,     i n     w h i     c   h       a n       u m b e   r     o   f T e       n n   e s   s e e     c   a s e s
            a   r   e       c   i   t e d       a n d     f r o   m o     n e       o   f       w h i     c h ,     i .       e . M       a y   o r     a n   d

                                                                                                    3
            A l d e r m e n o f M o r r i s t o w n v . H a m b l e n C o u n t y , 1 3 6 T e n n .
            2 4 2 , 1 8 8 S . W . 7 9 6 , 7 9 7 , t h e r e i s q u o t e d a P e n n s y l v a n i a
            c a s e , J o n e s v . T a t h a m , 2 0 P a . 3 9 8 , a s f o l l o w s :

                      "   T   h   e g     e n e r     a   l b u s     i n e s    s o f           t   h   e l e g     i   s   l a t i v e       p   o w e r i s
              t   o e     s   t   a b l   i s h       l   a w s f     o r i      n d i v     i   d   u   a l s ,     n   o   t f o r       t   h   e
              s   o v e   r   e   i g n   ; a n       d   , w h e     n t h      e r i       g   h   t   s o f       t   h   e c o m m     o   n   w e a l t h
              a   r e     t   o     b e     t r a     n   s f e r r   e d o      r a f       f   e   c   t e d ,     t   h   e i n t e     n   t   i o n m u s t
              b   e p     l   a   i n l   y e x       p   r e s s e   d o r        n e c     e   s   s   a r i l y       i   m p l i e d   .   "



                          C o u n s e l           f o r       M s .      S e a l s      c o n c e d e s              t h a t ,       a s       a     g e n e r a l         r u l e ,

s t a t u t e s         a r e       n o t       g i v e n         r e t r o s p e c t i v e                e f f e c t ,         W o o d s         v .     T R W ,     I n c . ,

5 5 7     S . W . 2 d         2 7 4       ( T e n n . 1 9 7 7 ) ,             u n l e s s            t h e y       a r e       r e m e d i a l ,

i n t e r p r e t i v e             o r     p r o c e d u r a l .                S a y l o r s             v .     R i g g s b e e ,           5 4 4       S . W . 2 d       6 0 9

( T e n n . 1 9 7 6 ) .                 S a y l o r s         a l s o       h o l d s        t h a t         t h e       t e s t     f o r         d e t e r m i n i n g

w h e t h e r       a     s t a t u t e           i s       s u b s t a n t i v e            o r         p r o c e d u r a l         i s       w h e t h e r         i t

w o u l d     d i s t u r b             v e s t e d         r i g h t s       o r     c o n t r a c t u a l                  o b l i g a t i o n s .             W h e r e       i t

d o e s     n o t       i t       i s     c o n s i d e r e d            r e m e d i a l .



                          I n       t h e       c a s e       a     b a r     i t     i s        c l e a r         t h a t       t h e     v e s t e d         r i g h t s       o f

t h e     D e f e n d a n t s             w o u l d         b e     d i s t u r b e d            b y       t h e     a m e n d m e n t .                 N o t w i t h -

s t a n d i n g         t h e       f o r e g o i n g ,             c o u n s e l       f o r            M s .     S e a l s       i n s i s t s           t h a t     t h e

a m e n d m e n t         i s       r e m e d i a l           a n d      r e l i e s         u p o n         i t s       l e g i s l a t i v e             h i s t o r y ,

w h i c h     h e       f i l e d         a s     a       p a r t     o f     t h e     r e c o r d .



                          A s       t o     t h i s         p o i n t ,       w e     n o t e            t h a t     t h e       S e n a t e         a n d     H o u s e

s p o n s o r s ,         w h e n         a d d r e s s i n g            t h e      a m e n d m e n t              u l t i m a t e l y             a d o p t e d ,

s t a t e d       t h e       f o l l o w i n g :



                                                                        S E N A T E         S P O N S O R




                                                                                        4
          A   l   l       o f       u s       o   f   t h       i   s G e       n e   r a l A s s           e m   b l   y t h       o   u g h   t       t h a   t       w h e n       w e
          p   a   s s     e d       t h i     s     l a n       g   u a g e       i   t s a i d             n o     e   m p l o     y   e e ,       t   h a t       i   t m e       a n t
          w   h   a t       i   t     s a     i   d , b         u   t a p       p a   r e n t l y           t h   e r   e a r       e     s o   m   e     C o   u   r   t s t       h a t
          h   a   v e       d   e   c i d     e   d t h         a   t m e       a n   t s o m e             e m   p l   o y e e     s   .       W   h   a t     t   h   i s
          l   e   g i     s l   a   t i o     n     d o e       s     i n       t h   e f o r m             t h   a t     I w       i   l l     p   r   e s e   n   t     t o       y o u
          w   i   t h       t   h   e a       m   e n d m       e   n t i       s     t o m a k e             c   l e   a r t       h   a t     w   h   e n     w   e     s a i     d a
          e   m   p l     o y   e   e ,       w   e m e         a   n t a       l l     e m p l o y         e e   s     a n d       w   e w     e   r   e n     o   t     t r y     i n g
          t   o     l     e a   v   e a       n   y b o d       y     o u t     .       T h e r e           h a   v e     a p p     a   r e n   t   l   y b     e   e   n a
          c   o   u p     l e       o f       c   o u r t       s     t h a     t     a t l e a s           t     d e   c i d e     d     t h   a   t     c o   u   n   t y a       n d

          l   o   c   a l e m p           l o y       e   e s a       r   e n o t c           o v e r e d b y t h i s a                         n   d I t h i n k
          t   h   a   t i f w             e w         a   n t a       n   y b o d y i         n p a r t i c u l a r t o                         b   e c o v e r e d , t o
          m   a   k   e s u r e             t h       a   t i l       l   e g a l a c         t i v i t i e s a r e r e p                       o   r t e d , i t
          w   o   u   l d b e             g o v       e   r n m e     n   t e m p l o         y e e s .     M r . S p e a k                     e   r w i t h t h a t
          e   x   p   l a n a t i         o n         I     m o v     e   .



                                                                                  H O U S E         S P O N S O R

          W   h a     t   t h       i s       l e g       i   s l   a t i   o   n     d o e   s     i   s       m a   k e     c l   e   a   r t     h a   t     t h e
          w   h i     s t l e         b   l   o w e       r     l   a w     p   r o   t e c   t i   o   n   s     t   h a t     e   x   t   e n d     t   o
          g   o v     e r n m       e n   t     e m       p   l o   y e e   s     a   l s o     e   x   t   e   n d     t o     t   h   o   s e     e m   p   l o y     e e s
          t   h a     t   m a       y     b   e i         n     a     l o   c   a l     o r     (   l   e   t     t   h e     h o   u   s   e b     e     i   n o       r d e   r )
          t   h e     s e a         m e   n   d m e       n   t s     s i   m   p l   y c     l a   r   i   f   y     t h a   t     a   n     e m   p l   o   y e e       o f     a
          g   o v     e r n m       e n   t   a l         a   g e   n c y       t h   a t     m y       [   s   i c   ] b     e     s   t   a t e     o   r     l o     c a l   ,
          w   h e     n   t h       e     p   o s i       t   i o   n i     s     f   u n d   e d       b   y     f   e d e   r a   l       d o l   l a   r   s ,       t h a   t
          t   h e     y   a r       e     l   i k e       w   i s   e c     o   v e   r e d     b   y       t   h e     w h   i s   t   l   e b     l o   w   e r       a c t
          w   h e     r e b y         s   o   m e o       n   e     c a n   n   o t     b e     r   e   t   a   l i   a t e   d     a   g   a i n   s t       i f       t h e   y
          r   e p     o r t         w r   o   n g         d   o i   n g s       o r     c r   i m   i   n   a   l     a c t   i o   n   s     o n     t   h   e p       a r t       o f
          t   h e       a g e       n c   y     a n       d     t   h e s   e     a   m e n   d m   e   n   t   s     t h a   t     w   e   r e     a d   o   p t e     d i     n
          t   h e       S e n       a t   e   , t         h   a t     w e   r   e     p r e   s e   n   t   e   d     b y     t h   e       S e n   a t   e     s p     o n s   o r ,
          I     t     h i n k         c   l   a r i       f   y     e v e   n     f   u r t   h e   r       w   h a   t w     e     w   e   r e     i n   t   e n d     i n g     t o
          d   o .         I         r e   n   e w         m   y     M o t   i   o n   .



                            W e       s e r i o u s l y                   q u e s t i o n           w h e t h e r             t h e         f o r e g o i n g             c o u l d         b e

d e e m e d       l e g i s l a t i v e                       h i s t o r y           b e c a u s e             i t     i s     t h e         s t a t e m e n t               o f     o n l y

t w o   m e m b e r s               o f       t h e           G e n e r a l           A s s e m b l y             a s     t o       t h e       i n t e n t             o f     t h e

m e m b e r s         o f       a n       e a r l i e r               G e n e r a l           A s s e m b l y             w h i c h           p a s s e d           t h e       s t a t u t e

s o u g h t       t o       b e       a m e n d e d .                     I n     t h i s       r e g a r d             w e     n o t e         t h a t         s e v e r a l

j u r i s d i c t i o n s                 h a v e             h e l d       t h a t       t h e         o p i n i o n s             o f       i n d i v i d u a l

l e g i s l a t o r s               o r       t h e           t e s t i m o n y           o f       m e m b e r s             a s       t o     t h e         i n t e n t i o n             o f

t h e   l e g i s l a t i o n                     e n a c t e d             i n       a   s t a t u t e               m a y     n o t         b e       g i v e n

c o n s i d e r a t i o n .                       W i s e m a n             v .       M a d i s o n             C a d i l l a c             C o . ,       8 8       S . W . 2 d           1 0 0 7

                                                                                                    5
( A r k . 1 9 3 5 ) ;       T e n n a n t     v .     K u h l e m e i e r ,       1 2 0     N . W .     6 8 9     ( I o w a     1 9 0 9 ) ;

B o a r d     o f     E d u c a t i o n     v .     P r e s q u e     I s l e     C o u n t y     B o a r d       o f     E d u c a t i o n ,         1 1 1

N . W . 2 d     8 5 3     ( M i c h . 1 9 6 1 ) ;       D   &   W ,     I n c .     v .     C i t y     o f     C h a r l o t t e ,         1 5 1

S . E . 2 d     2 4 1     ( N . C . 1 9 6 6 ) .



                        We accordingly conclude that the statements of the

members of the General Assembly do not supply sufficient

legislative history to overcome case law regarding applicability

of statutes to governmental entities.



                        F o r   t h e     f o r e g o i n g     r e a s o n s       t h e     j u d g m e n t       o f     t h e     T r i a l

C o u r t     i s     a f f i r m e d     a n d     t h e   c a u s e     r e m a n d e d       f o r     c o l l e c t i o n         o f     c o s t s

b e l o w .         C o s t s   o f     a p p e a l     a r e   a d j u d g e d       a g a i n s t       M s .     S e a l s       a n d     h e r

s u r e t y .



                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                      H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                          6